DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (i), the resin composition comprises only the compound of formula (A) as the phosphorous-containing compound, in the reply filed on August 9, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that a “molding speed” is recited in claim 4. It is not clear why a “molding speed” is recited, since the invention is directed to extrusion laminating, in which there is no “molding”. Examiner requests clarification as to what Applicant intends to require via the recitation of “molding”. For example, is molding an intended required step in process claim 4 ?

For the purposes of examination, Examiner has interpreted “molding speed” to be intended to be “line speed” during the lamination process. Note the use of “line speed” in Veldhuizen et al. (WO 96/016115) (page 12, lines 25-30) (see rejection of claims 2 and 4 below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Veldhuizen et al. (WO 96/016115).
In regard to claims 1, 5 and 6, Veldhuizen et al. teach a method for producing a laminate, comprising extrusion laminating a resin composition onto a base material (substrate of Veldhuizen et al.) so that the resin composition and the base material directly contact each other (see, for example, page 4, lines 25-36). The base material may be selected from a variety of materials such as paper, metal foil or plastics (page 6, lines 26-31).
 where the resin composition comprises an ethylene-based polymer composition comprising an ethylene-based polymer (see, for example, page 6, line 33-page 7, line 25) and a 
	In regard to the claimed ethylene-based polymer, both high pressure-processed low density polyethylene (see, for example, page 7, lines 17-21) and a copolymer of ethylene with an .alpha.-olefin having 3 to 10 carbon atoms are taught by Veldhuizen et al. (see, for example, page 7, lines 7-9).
Veldhuizen et al. teach that the melt flow rate of the ethylene-based composition is preferably 2-20 (see, for example, page 7, lines 23-25)(where the testing conditions are at 190℃ at a load of 2.16 kg (page 14, lines 20-21, including note the examples on pages 15 and 16, values of 7.9 and 6.0), thus meeting condition (I) of Applicant’s claim 1.
Veldhuizen et al. teach that the density of the ethylene-based composition is from 0.900 to 0.940 or less than 0.940 (see, for example, page 7, lines 23-25 and page 4, lines 25-36), thus meeting condition (II) of Applicant’s claim 1.

While Veldhuizen et al. do not explicitly teach that the melt tension of the ethylene-based composition at 190 ℃ is 10mN or higher, since Veldhuizen et al. teach a composition having all compositional limitations, including a composition that meets the property requirements (I)- (II) and compositional requirement (III) of the claimed composition, one of ordinary skill in the art would have expected the inherent physical characteristics of the ethylene-based composition, such as melt tension of the ethylene-based composition at 190 ℃, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 2, Veldhuizen et al. teach that the line speed during the extrusion lamination process is preferably 300 to 550 m/min (page 12, lines 25-30).



In regard to claim 9, the product that results from the process discussed above in regard to claims 1, 5 and 6 corresponds to the product recited in claim 9 (see discussion above regarding claims 1, 5 and 6).

In regard to claim 10, Veldhuizen et al. teach that the base material layer may be a paper or a metal foil (page 6, lines 26-31).

In regard to claim 13, product claim 13 corresponds to process claim 5 (see discussion above regarding product claim 9 [which cites the rejection of claims 1, 5 and 6]).

In regard to claim 14, product claim 14 corresponds to process claim 6 (see discussion above regarding product claim 9 [which cites the rejection of claims 1, 5 and 6]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Veldhuizen et al. (WO 96/016115) in view of Katagiri et al. (USPN 4,370,187).
Veldhuizen et al. teach the extrusion lamination process as discussed above in regard to claim 1.
	While Veldhuizen et al. discuss extrusion speed (line speed) (page 12, lines 35-30), Veldhuizen et al. do not specify the air gap space or air gap passing time of the lamination process of Veldhuizen et al.
	However, since Katagiri et al., which is directed to extrusion coating a laminate, or extrusion coating to form a laminate, and Katagiri et al. discuss the air gap space as a parameter in the process (see col. 1, lines 42-49 and col. 1, lines 61-col. 2, line 1 and throughout reference), it would have been within the level of skill of one of ordinary skill in the art at the time of the application (and therefore it would have obvious to one of ordinary skill in the art at the time of the application) to have varied both the air gap space of the laminating apparatus and the line speed of the laminating apparatus to achieve a particular balance of operating efficiency depending upon the particular desired end result (Examiner notes that varying the two parameters identified above would vary the claimed air gap passing time, and therefore variation .

Claims 7, 8, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Veldhuizen et al. (WO 96/016115) in view of Okada et al. (US 2015/0368022).
In regard to claims 7, 8, 11 and 12, Veldhuizen et al. teach the extrusion lamination process and laminate as discussed above in regard to claims 1 and 9. Veldhuizen et al. teach that the base material may be selected from a variety of materials such as paper, metal foil or plastics (page 6, lines 26-31). Veldhuizen et al. teach that the invention is useful in the art of packaging such as food packaging (see, for example, page 1, lines 3-7).
Veldhuizen et al. does not explicitly disclose suitable thicknesses of the substrate and the ethylene composition layer.
Okada et al. teach a laminate film for food packaging (see, for example, paragraphs 0001 and 0002) composed of oxygen-absorbing layer (30 .mu.m)/linear low-density polyethylene film (50 .mu.m) was formed by extrusion lamination of an oxygen-absorbing layer having a thickness of 30 .mu.m of the iron-based oxygen-absorbing composition prepared in Comparative Example 3-4 to a linear low-density polyethylene film (product name: "T.U.X HC", manufactured by Mitsui Chemical Tohocello, Inc.) having a thickness of 50 .mu.m. (paragraph 0473). Okada et al. thereby teach a laminate having a base layer of thickness of 30 microns and an LLDPE layer of 50 microns as the extrusion laminated layer (LLDPE is an ethylene alpha-olefin copolymer). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a laminate film for packaging according to Veldhuizen et al. where the thickness of the base layer is about 30 microns and the thickness of the extrusion 

In regard to claim 15, Veldhuizen et al. and Okada et al. teach the laminate film as discussed above in regard to claims 7, 8, 11 and 12. The LLDPE layer of the example disclosed in paragraph 0473 is clearly the sealant layer of the oxygen absorbinglayer /sealant layer structure of Okada et al. taught throughout Okada et al. (for example, generally in paragraph 0056) because the 30 micron thick layer is the oxygen-absorbing layer (the other layer is the sealant layer). Examiner notes also that one of ordinary skill in the art would have been aware that LDPE and LLDPE layers were commonly used as sealant layers in multilayer packaging such as food packaging at the time of Applicant’s invention. Therefore, one of ordinary skill in the art would have recognized that the multilayer film that would result from the proposed combination of the teachings of Veldhuizen et al. and Okada et al. as discussed above would have been / is a sealant film. Further note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782